Atkinson, Justice.
A report of this case was made on its first appearance in this court. Newsom v. Dade County, 177 Ga. 612 171 S. E. 145). After the decision then'rendered, the trial court allowed an amendment to the petition1 in which it was alleged: “1. That Dade County has not paid the amount of its bid made at the sheriff’s sale of petitioner’s land, as alleged in the petition, and this plaintiff has one year in which to redeem his property after said county pays in the amount of its bid. 2: That the said county has not paid the State of Georgia the State’s part of the taxes included in the fi. fas. by virtue of which plaintiff’s property was sold, and plaintiff alleges that the redemption period does not expire until one year from the time said county pays the State its part of the taxes. That it is encumbent upon a county, when a county purchases land at a tax sale, to pay the State that part of the taxes clue the State, and the sale is not complete until the county has paid the State taxes, and the defendant in fi. fas. has one year in which to redeem his property from the time the county accounts to the State for its share of the taxes. That said Dade County can not hold said land in trust for the State, and pay the State’s taxes at such time as those in charge of the affairs of the county, may see fit. That said sale of plaintiff’s property is incomplete, and the period 'of redemption has not expired, and petitioner is entitled to the equitable relief prayed for in the original petition.” On motion the amendment was stricken, and the action dismissed. The plaintiff excepted.
“Where real estate has been sold under any State, city, county, school, or drainage assessment tax fi. fa., the same may be redeemed *404at any time within twelve months after the sale by the defendant in tax ii. fa. . . by paying the purchaser the amount paid by said purchaser for said land, with ten per cent, premium thereon from the date of the purchase to the time of payment.” Ga. L. 1934, p. 48: Code Supp. (1936), § 1169; Code of 1933, § 93-8301. The ordinaries in counties in which the ordinary has control of the county roads and revenue “are authorized to purchase and hold in their official capacity any real property offered for sale by virtue of tax executions: provided, that said . . ordinaries . . shall only be authorized to bid on such real property when other bids do not cover the amount of said tax executions and costs: and provided further, that said . . ordinaries . . shall not bid more for such property than the amount of taxes and costs. Said county authorities, upon bidding in any property as'herein provided, shall draw their warrant on the county treasurer to pay to the officers the costs due on said tax executions and accruing costs in effecting said sales.” § 1178 (§ 93-8301). It is further declared that “owners of real property sold under and by virtue of tax executions, and bid in by the . . ordinaries . . as provided in the preceding section, shall have the privilege of redeeming said real property as in other cases.” § 1179 (§ 93-8303). In regard to “other cases” as referred to in the preceding excerpt, it has been said, that, “relatively to the right of the owner to redeem the land, the sale will not be considered as complete until payment of the purchase-money by the bidder, and the owner has twelve months from the time of such payment within which to tender the money to the purchaser for the purpose of redemption;” and further that “the owner will not be considered in default for a failure to make such tender before the purchaser has fully complied with his bid by the payment of the money.” Wood v. Henry, 107 Ga. 389 (33 S. E. 410); Cason v. United Realty & Auction Co., 158 Ga. 584 (5) (123 S. E. 894); Newsom v. Dade County, 177 Ga. 613-614, supra. It follows logically that where the ordinary is the purchaser, the owner will not be in default for a failure to make tender before the ordinary has fully complied with his bid by the payment of the money. In making payment in such instances it has been held that the ordinaries “shall draw their warrant on the county treasurer to pay to the officers the costs due on said tax fi. fas., and accruing costs in effecting said sale.” Newsom v. Dade County, *405supra. However, payment of these charges would be only a partial payment. The levying officer is additionally entitled to the money for taxes, including the taxes and interest due the State, where the property has been bid off for the amount of costs and taxes. It is his duty to collect the amount of the bid and disburse it according to law. If the ordinary has not authority to issue his warrant on the county treasurer for taxes specified in the tax fi. fa., or there be other legal difficulty preventing him from paying the levying officer, that does not excuse payment as a condition to casting the owner in default with respect to redemption of the property. It simply means, payment not having otherwise been made,- that if he has-not complied with his bid by payment of the money the sale is not complete; and that the owner must not be considered in default. It is unnecessary to say more than refer to the plain language of the three sections of the Code quoted above and the decisions cited. The judge erred in striking the amendment and in dismissing the action on general demurrer.

Judgment reversed.


All the Justices concur, except Bell and Hutcheson, JJ., who dissent.